DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the Amendment filed, 12/18/20.
The reply filed 12/18/20 affects the application 16/549,134 as follows:
1.      The rejections of the office action mailed 09/18/20 are maintained. Claims 1-14, the invention of Group I is prosecuted by the examiner. Claims 15-18 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-18 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casanello et al. (US 20080064601 A1).
Claim 1 is drawn to a method for controlling, preventing and/or treating phytopathogenic fungi causing soybean rust infections, wherein the method comprises spraying or dusting seeds, soil, or plants in need thereof with a fungicidally effective amount of silthiofam.
 Casanello et al. disclose the use of triticonazole for controlling rust disease on soybeans and to a method for controlling rust disease in soybeans, in which the soybean plants and/or their seed are treated with an effective amount of triticonazole (see abstract).  Furthermore, Casanello 
The difference between Applicant’s claimed method and the method of Casanello et al. is that Casanello et al. do not explicitly disclose the use of silthiofam in the treatment. However, Casanello et al. disclose that the active ingredient silthiofam can also be used in combination with triticonazole.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to control or treating phytopathogenic fungi causing soybean rust infections, comprising spraying or dusting seeds, soil, or plants with triticonazole and silthiofam as taught Casanello et al. based on factors such as availability and/or cost, and the severity of the infection, especially since Casanello et al. disclose that silthiofam can also be used in the treatment.
One having ordinary skill in the art would have been motivated to control or treating phytopathogenic fungi causing soybean rust infections, comprising spraying or dusting seeds, soil, or plants with triticonazole and silthiofam as taught Casanello et al. based on factors such as 
It should be noted that it is obvious to use a foliar treatment such as by foliar spraying of the plant leaves, especially since Casanello et al. that spraying can be used. It should be noted that the use of foliar spraying in well known in the art.  Also, it is obvious to use or apply silthiofam before, simultaneously or after application of the other ingredients such as triticonazole and/or compounds and/or mixtures thereof as a matter of choice and also based on factors such as the severity of the infection and the amounts or concentration of each ingredient.
Also, it should be noted that the use of sequential and simultaneous administrations of active ingredients such as of different fungicides including triticonazole and silthiofam to treat fungal infections is well known in the art and is well within the purview of a skill artisan.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Casanello et al. (US 20080064601 A1) as applied in claims 1 and 10 above, and further in view of Tronsmo et al. (US 20150296777 A1).
The difference between Applicant’s claimed method and the method of Casanello et al. is that Applicant also uses or administers the compound chitosan in the treatment. 
Tronsmo et al. disclose that chitosan can be used for treating, preventing or controlling fungal disease, damage or infection in plants (see page 1, [0001]).  Furthermore, Tronsmo et al. disclose that another fungicide not containing chitopoly- or chitooligo-saccharides can also be used in the composition (see page 1, [0001]).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to control or treating phytopathogenic fungi causing soybean rust infections, 
One having ordinary skill in the art would have been motivated to control or treating phytopathogenic fungi causing soybean rust infections, comprising spraying or dusting seeds, soil, or plants with triticonazole and silthiofam as taught Casanello et al. and to also use chitosan as taught by Tronsmo et al. together with triticonazole and silthiofam and in which the chitosan in administered in an amount or g/ha as taught by Casanello et al. for the fungicides, based on factors such as availability and/or cost, and the severity of the infection, especially since Casanello et al. disclose that silthiofam can also be used in the treatment, and Tronsmo et al. disclose that chitosan can be used for treating, preventing or controlling fungal disease, damage or infection in plants.
Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are not found convincing.
The Applicant argues that Casanello fails to teach or suggest that silthiofam, absent combined use with triticonazole, has any efficacy whatsoever against soybean rust-causing fungi. In fact, Casanello’s use of the phrase “to widen the spectrum of action” with respect to the other actives used in combination with triticonazole suggests instead that the secondary active agents 
However, Applicant’s method as claimed which recites that “the method comprises spraying or dusting seeds, soil, or plants in need thereof with a fungicidally effective amount of silthiofam” does not exclude or require the exclusion of the use or administration (i.e.; spraying or dusting) of silthiofam with another compound(s) or in combination with another compound(s) such as triticonazole. And, Casanello et al. disclose that the active ingredient silthiofam can also be used in combination with triticonazole. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to control or treating phytopathogenic fungi causing soybean rust infections, comprising spraying or dusting seeds, soil, or plants with triticonazole and silthiofam as taught Casanello et al. based on factors such as availability and/or cost, and the severity of the infection, especially since Casanello et al. disclose that silthiofam can also be used in the treatment.
The Applicant argues that Casanello only vaguely suggests that silthiofam can be used in combination with triticonazole “to widen the spectrum of action” of triticonazole, but is otherwise silent as to what that spectrum of action is. Indeed, the many additional agents listed by Casanello range from fungicides and insecticides to growth regulators and fertilizers. At best, Casanello merely teaches that silthiofam is a heterocyclic fungicide used in growing soybeans (Casanello, paras. [0039], [0032]). 
However, Casanello et al do disclose or suggest that silthiofam can be used in combination with triticonazole, and that this combination can be used in a method as claimed by Applicant. In other words, Casanello et al. disclose the use of triticonazole for controlling rust 
Again, Applicant’s method as claimed which recites that “the method comprises spraying or dusting seeds, soil, or plants in need thereof with a fungicidally effective amount of silthiofam” does not exclude or require the exclusion of the use or administration (i.e.; spraying or dusting) of silthiofam with another compound(s) or in combination with another compound(s) such as triticonazole. And, Casanello et al. disclose that the active ingredient silthiofam can also be used in combination with triticonazole. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to control or treating phytopathogenic fungi causing soybean rust infections, comprising spraying or dusting seeds, soil, or plants with triticonazole and silthiofam as taught Casanello et al. based on factors such as availability and/or 
The Applicant argues that Casanello only specifically discusses the use of azole fungicides as in fact being suitable for use according to the invention described in the same publication. Applicant notes that triticonazole is also an azole fungicide, perhaps providing a basis for Casanello to suggest a combination of triticonazole with a fungicide from the same group of fungicides to combat soybean rust. Importantly, silthiofam is not an azole fungicide.
However, Casanello et al. disclose that active ingredients with which triticonazole can be used in combination include silthiofam. That is, means that silthiofam has the same utility as triticonazole, and thus it does not matter whether or not silthiofam is not an azole. It should be noted that Casanello et al. do not disclose that compounds other than azole cannot be used in their method. On the contrary, Casanello et al. disclose that silthiofam is an active ingredient.
Again, Applicant’s method as claimed which recites that “the method comprises spraying or dusting seeds, soil, or plants in need thereof with a fungicidally effective amount of silthiofam” does not exclude or require the exclusion of the use or administration (i.e.; spraying or dusting) of silthiofam with another compound(s) or in combination with another compound(s) such as triticonazole. And, Casanello et al. disclose that the active ingredient silthiofam can also be used in combination with triticonazole. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to control or treating phytopathogenic fungi causing soybean rust infections, comprising spraying or dusting seeds, soil, or plants with triticonazole and silthiofam as taught Casanello et al. based on factors such as availability and/or cost, and the severity of the infection, especially since Casanello et al. disclose that silthiofam can also be used in the treatment.

However, it does not matter whether or not silthiofam does not belong to the group of azole fungicides, but to the group of thiophene-carboxamides. And, it also does not matter that silthiofam and azole fungicides have different modes of action, especially since Casanello et al. disclose that the active ingredient silthiofam can also be used in combination with triticonazole. That is, silthiofam like triticonazole is an active ingredient. Also, whether or not silthiofam has a different mode of action than triticonazole does not mean that silthiofam would not have the same effect or utility as triticonazole. In fact, Casanello et al. disclose that silthiofam like triticonazole is also an active ingredient. It should be noted that it is well known in the art that different types of drugs with different chemical structures can be used to treat the same disease or condition and it does not matter whether or not they have different modes of action or mechanism(s). In fact, the combination of different drugs for the same treatment or for treating the same condition or disease such as to improve the said treatment is well known in the art.
Again, Applicant’s method as claimed which recites that “the method comprises spraying or dusting seeds, soil, or plants in need thereof with a fungicidally effective amount of silthiofam” does not exclude or require the exclusion of the use or administration (i.e.; spraying 
The Applicant argues that as discussed in detail supra, Applicant submits Casanello fails to teach or suggest all elements of independent claim 1. Namely, Casanello fails to teach or suggest that silthiofam is suitable for treating rust-causing fungi in soybean plants. Tronsmo fails to cure the deficiencies of Casanello. Accordingly, Applicant submits Casanello and Tronsmo, either alone or in combination, fail to render any of the instant claims obvious.
However, Tronsmo et al. disclose that chitosan can be used for treating, preventing or controlling fungal disease, damage or infection in plants (see page 1, [0001]).  Furthermore, Tronsmo et al. disclose that another fungicide not containing chitopoly- or chitooligo-saccharides can also be used in the composition (see page 1, [0001]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to control or treating phytopathogenic fungi causing soybean rust infections, comprising spraying or dusting seeds, soil, or plants with triticonazole and silthiofam as taught Casanello et al. and to also use chitosan as taught by Tronsmo et al. together with triticonazole and silthiofam and in which the chitosan in administered in an amount or g/ha as taught by Casanello et al. for the fungicides, based on factors such as availability and/or cost, and the severity of the infection, especially since 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623